Citation Nr: 1742547	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.   10-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DMII), to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen a previously denied and final claim of service connection for diabetes, mellitus, type II.

In June 2016, the Board reopened this matter and remanded for further development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and cannot otherwise be presumed to have been exposed to herbicides.

2.  The Veteran was not exposed to Agent Orange herbicides during active service.

3.  The Veteran's diabetes mellitus, type II, did not have its onset in service, did not manifest within one year of separation from service, and is otherwise the result of an event, disease, or injury incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2009.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records and post-service treatment records. 

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to diabetes mellitus, type II or chronic symptoms of diabetes mellitus, type II shown in or within a year of service, and the record does not show that there may be a nexus between currently diagnosed diabetes mellitus, type II and some incident of service.  Absent evidence that establishes an in-service event, injury, or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A (a)(2) (West 2014); 38 C.F.R. § 3.159 (d) (2016).

In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or opinion as to the etiology of diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d).
This claim was remanded in June 2016 to obtain deck logs for the U.S.S. Independence during the Veteran's military service.  In May 2017, records were obtained for the U.S.S. Independence deck logs.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection 

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is included among these diseases.

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought.  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303 (b).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or inland waters of Vietnam).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran seeks service connection for DMII, to include as secondary to herbicide exposure.  Specifically, the Veteran contends that his current DMII is due to exposure to herbicides during his active service on the U.S.S. Independence. 

The Board notes at the outset that VA treatment records show that the Veteran has a diagnosis of diabetes mellitus during the appeal period, and has undergone continuous treatment for the condition.  VA treatment record indicated that the Veteran was first diagnosed with DMII in December of 2002.

A June 2003, VA form 21-4138 the Veteran wrote he was diagnosed with DMII in 2002.  He reported that he was abroad on the U.S.S Independence CVA 62-Aviation supply section.  He reported that he unloaded planes that brought aviation parts over from Da Nang Naval Base.  He wrote that that the containers he unloaded were often soaked in some liquid and showed a residual.  He reported that he was told that the supply deport was a storage area for the Dioxin Agent Orange.   

The Veteran's military personnel records verify that he served aboard the U.S.S. Independence during his military service.  The Veteran has not contended that he was ever "boots on the ground" in Vietnam, but rather served on the U.S.S. Independence, which were in the territorial waters in the Vietnam.  His service personnel records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates the U.S.S Independence entered the inland waters of Vietnam.  

In July 2010, the Veteran submitted evidence, to include a citation given to the U.S.S. Independence and Attack Carrier Air Wing Seven for exceptionally meritorious service from June 5 to November 21, 1965.  The document indicated that the U.S.S. Independence participated in combat operations in Southeast Asia, particularly, sustaining day and night strike operations against military and logistic supply facilities in North Vietnam, which participated in a series of coordinated strikes against enemy supply lines north of the Hano-Haiphong complex.  This document did not indicate or state that the U.S.S. Independence was in "inland waters" during the attacks. 

A review of the U.S.S. Independence's deck logs from October 1963 to March 1966 did not indicate that the vessel ever entered in "inland waters" of Vietnam.  Documentation from the Department of the Navy indicated that the U.S.S. Independence was located in the territorial waters of the Republic of Vietnam during June to July of 1965.  The documentation of record from the Department of Navy and the Veteran's DD Form 214 indicated that he only served abroad the U.S.S. Independence, which was located in the "blue waters" of Vietnam. 

As noted above, for presumptive purposes, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam."  The evidence does not show that the Veteran served in Vietnam and the Veteran does not contend such.  As such, the presumption of herbicide exposure due to service in Vietnam is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).

The Board concedes that the Veteran has a current diagnosis of diabetes mellitus, but finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides while onboard the U.S.S Independence.  Although the Veteran is competent to establish that he came into contact with air supplies and containers from Vietnam, he is not competent to state that he was exposed to Agent Orange from them.  His lay statements have little probative value because of the lack of evidence that the air supplies and containers were actually contaminated.  Furthermore, the Veteran has not demonstrated that he is competent to conclude that the air supplies and containers were contaminated by Agent Orange.  He has not submitted any evidence besides his testimony to corroborate this assertion.  The Veteran's statements do not establish that there was actual exposure.  In this regard, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.  A preponderance of the evidence, therefore, does not establish that the Veteran was exposed to Agent Orange and the Board denies the Veteran's claim for service-connection on the basis of exposure to herbicides exposure.

The fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As discussed above, presumptive service connection on the basis of chronic disease is not applicable to the present case, and therefore, the Board turns to a discussion of direct service connection.

As an initial matter, the evidence does not show, and the Veteran does not contend, that his DMII is related to service in any manner other than as a result of his alleged exposure to Agent Orange.  The Veteran's service treatment records reveal no complaints, diagnosis, or findings of DMII or elevated blood sugar levels during service.  The September 1963, January 1964, October 1965, February 1967 and March 1968 VA treatment records indicated that during the clinical evaluation his endocrine system were normal.  As indicated above, the first evidence of a diagnosis of diabetes mellitus was in December of 2002, more than 37 years after his military service.  It must be concluded based on the evidence that the Veteran's DMII did not become manifest to a compensable degree within a year after his discharge from service.

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's DMII and his periods of military service.  Such evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).

For the foregoing reasons, the claim for service connection for DMII must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


